DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17084728 filed on October 30th, 2020 in which claims 1-4, 9 and 15-18 are now pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 11/19/2020 are acceptable for examination proceedings.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-4, 9 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,781,307. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially directed to the same subject matter.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 3 and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ferlitsch (US Pub. Nº 2005/0102442).

12.	Regarding independent claim 1: Ferlitsch disclosed a network for providing images on products ([0065], lines 1-2; also see Fig. 2a, reference 200) comprising: 
 	a plurality of geographically separated image forming devices ([0065], lines 1-2), each geographically separated image forming device in communication with a central computing device and communicating to the central computing device specifications of the image forming device and a blank product inventory associated with the image forming device and available to the image forming device ([0076], lines 1-2; [0046], lines 1-3 and [0067], lines 7-8. The type of media available to be printed as an example of blank product inventory); and 
 	a plurality of communication devices communicating image specifications and blank product specifications to the central computing device ([0064], lines 2-6 and [0046], lines 1-3; 

13.	Regarding claim 3: Ferlitsch disclosed a network for providing images on products as described in Claim 1, wherein the central computing device selects an image forming device of the plurality of geographically separated image forming devices for forming the selected image on the selected blank product based upon the image specifications and blank product specifications and the blank product 2inventory available at a geographic location of an image forming device of the plurality of geographically separated image forming devices ([0044], lines 1-4).

14.	Regarding claim 17: Ferlitsch disclosed a network for providing images on products as described in Claim 1, wherein the central computing device selects an image forming device from plurality of geographically separated image forming devices based upon the geographic location of the image forming device ([0069], lines 1-3) and wherein the image forming device has an image forming inventory available comprising yarn and printer ink ([0046], lines 1-3; the printing characteristics include the type of ink/colorant and the type of media (yarn) to be printed on).

15.	Regarding claim 18: Ferlitsch disclosed a network for providing images on products as described in Claim 1, wherein the central computing device communicates an image specification to an image forming device of the plurality of geographically separated image forming devices, and the image specification comprises visual graphics information, image size and image resolution ([0046], lines 1-3 and [0068], lines 1-3).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch (US Pub. Nº 2005/0102442), in view of Cameron et al. (US Pub. Nº 2005/0060058).

19.	Regarding claim 2: Ferlitsch disclosed a network for providing images on products as described in Claim 1.
 	Ferlitsch is silent about wherein the central computing device is constructed and arranged to create a plurality of custom websites and communicate the custom websites to the plurality of communication devices, each website of the plurality of websites presenting a plurality of image choices and a plurality of blank product choices.
 	Cameron et al. disclosed a network system (Fig. 1, reference 15), comprising a server (Fig. 1, reference 45) and at least 1 computerized printing machine (Fig. 1, reference 30) and at least one communication device (Fig. 1, reference 10) for selecting a pattern to be printed by the at least one computerized printing machine over a network ([0018], lines 1-6), wherein the central computing device is constructed and arranged to create a plurality of custom websites 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cameron et al. with those of Ferlitsch by presenting the customization options to users through websites distributed to the at least one communication device, in order to reach a wider range of customers/users.

20.	Regarding claim 4: Ferlitsch disclosed a network for providing images on products as described in Claim 1, wherein the plurality of geographically separated image forming devices comprises a printer ([0065], lines 1-2).
 	Ferlitsch is silent about the plurality of geographically separated image forming devices comprising a computerized embroidery machine.
 	Cameron et al. disclosed a network system (Fig. 1, reference 15), comprising a server (Fig. 1, reference 45) and at least 1 computerized embroidery machine (Fig. 1, reference 30) and at least one communication device (Fig. 1, reference 10) for selecting a pattern to be printed by the at least one computerized embroidery machine over a network ([0018], lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cameron et al. with those of Ferlitsch by including a computerized embroidery machine to the network in order to provide more customization options to users.

21.	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch (US Pub. Nº 2005/0102442), in view of Goldstein (US Pub. Nº 2002/0069078).

22.	Regarding claim 9: Ferlitsch disclosed a network for providing images on products as described in Claim 1.

 	Goldstein disclosed a printing service network, comprising a print server, a plurality of networked printing devices in communication with the server, wherein the server assigns print job to the plurality of networked printing devices ([0039], lines 1-8), and wherein the list of printed products includes ceramics and textiles ([0038], lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldstein with those of Ferlitsch by supporting printing on ceramics and textiles in order to increase the list of customization options available to end users.

23.	Regarding claim 15: Ferlitsch disclosed a network for providing images on products as described in Claim 1.
 	Ferlitsch is silent about wherein the central computing device selects an image forming device from plurality of geographically separated image forming devices based upon the geographic location of the image forming device and wherein the image forming device has a blank product inventory available comprising textile, ceramic and metal.
 	Goldstein disclosed a printing service network, comprising a print server, a plurality of networked printing devices in communication with the server, wherein the server assigns print job to the plurality of networked printing devices ([0039], lines 1-8), and wherein the list of printed products includes textile, ceramic and metal ([0038], lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldstein with those of Ferlitsch by supporting printing on textile, ceramic and metal in order to increase the list of customization options available to end users.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch (US Pub. Nº 2005/0102442), in view of Fritz et al. (US Pub. Nº 2003/0234958).

25.	Regarding claim 16: Ferlitsch disclosed a network for providing images on products as described in Claim 1, wherein the central computing device selects an image forming device from plurality of geographically separated image forming devices based upon the geographic location of the image forming device ([0069], lines 1-3).
 	Ferlitsch is silent about wherein the image forming device prints sublimation ink.
 	Fritz et al. disclosed a network-based printing system ([0018], lines 1-2), wherein the image forming device prints sublimation ink ([0031], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritz et al. with those of Ferlitsch by incorporating a sublimation ink image forming device in the network-based printing system in order to provide a wider range of printing device options to end-users.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853